IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00132-CR

KRISTINA MARIE GAMMILL,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 40th District Court
                              Ellis County, Texas
                            Trial Court No. 36768CR


                            ABATEMENT ORDER


      Kristina Marie Gammill was convicted of possession of marijuana and sentenced

to 730 days in State Jail. She was represented at trial by retained counsel. The Court

has learned that Gammill is no longer represented by counsel on appeal. Further, the

reporter’s record which is due in this Court on June 11, 2013 has not been requested by

Gammill.

      Accordingly, this appeal is abated to the trial court to hold a hearing within 28

days from the date of this order to consider whether Gammill is indigent and if so,
whether to appoint counsel for Gammill. Supplemental Clerk’s and Reporter’s Records

containing the trial court’s written or oral findings and rulings are ordered to be filed

within 42 days from the date of this order.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed May 30, 2013




Gammill v. State                                                                   Page 2